EXHIBIT 10.1

 

LOCK-UP AGREEMENT

 

 October 2, 2020

 

 

CURE Pharmaceutical Holding Corp.

1620 Beacon Place

Oxnard, California 93033

 

Ladies and Gentlemen:

 

This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) by and
among CURE Pharmaceutical Holding Corp. (the “Acquiror”), CURE Labs, Inc.
(“Merger Sub”), and The Sera Labs, Inc. (the “Company”), dated as of September
23, 2020. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Merger Agreement.

 

(a) In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned,
_____________________________________________, by executing this Agreement,
agrees that, without the prior written consent of the Acquiror and the Company,
during the period commencing at the Effective Time and continuing until the end
of the applicable Lock-Up Period (as hereinafter defined), the undersigned will
not: (1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, make any short sale or otherwise transfer or dispose of or
lend, directly or indirectly, any shares of Common Stock of Acquiror (the
“Acquiror Common Stock”) or any securities convertible into, exercisable or
exchangeable for or that represent the right to receive Acquiror Common Stock
(including without limitation, Acquiror Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Securities”); (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Acquiror Common Stock or such
other securities, in cash or otherwise; (3) make any demand for or exercise any
right with respect to, the registration of any Acquiror Common Stock or any
security convertible into or exercisable or exchangeable for Acquiror Common
Stock; (4) grant any proxies or powers of attorney with respect to any
Securities, deposit any Securities into a voting trust or enter into a voting
agreement or similar arrangement or commitment with respect to any Securities;
or (5) publicly disclose the intention to do any of the foregoing (each of the
foregoing restrictions, the “Lock-Up Restrictions”).

 

(b) In addition, the undersigned hereby authorizes and instructs that ________
shares issued to the undersigned as his, her or its Pro Rata Portion of the
Clawback Shares (the "Escrow Shares") be placed in escrow with the Escrow Agent,
and agrees that (1) the release of such shares to the undersigned is subject to
the determination of the Board of Directors of Acquiror in good faith that the
applicable Clawback Milestone has been satisfied on or before the applicable
Milestone Deadline and (2) the Escrow Shares not released as described in clause
(1) shall be returned to the Acquiror, all as described in Section 2.4 of the
Merger Agreement. The undersigned authorizes and appoints the Securityholders’
Representative to act upon behalf of the undersigned in connection with the
Escrow Shares with the same authority as the Securityholders’ Representative has
under the Merger Agreement to act on behalf of the Company Securityholders.

 

  1



 



 

(c) Notwithstanding the terms of the foregoing paragraph (a):

 

(1) The Lock-Up Restrictions shall automatically terminate and cease to be
effective (i) with respect to one-quarter (1/4) of the Securities (other than
the Escrow Shares), on the date that is six (6) months after the Effective Time,
(ii) with respect to an additional one-quarter (1/4) of the Securities (other
than the Escrow Shares), on the date that is twelve (12) months after the
Effective Time, (iii) with respect to an additional one-quarter (1/4) of the
Securities (other than the Escrow Shares), on the date that is eighteen (18)
months after the Effective Time, and (iv) with respect to an additional
one-quarter (1/4) of the Securities (other than the Escrow Shares), on the date
that is twenty-four (24) months after the Effective Time.

 

(2) The Lock-Up Restrictions shall automatically terminate and cease to be
effective (i) with respect to one-half (1/2) of the Escrow Shares released to
the undersigned, on the date that is six (6) months after the release of such
shares from escrow, (ii) with respect to an additional one-half (1/2) of the
Escrow Shares released to the undersigned, on the date that is twelve (12)
months after the release of such shares from escrow.

 

Each period during which the Lock-Up Restrictions apply to the Securities, as
applicable, shall be deemed the “Lock-Up Period” with respect thereto.

 

(d) The undersigned agrees that the Lock-Up Restrictions preclude the
undersigned from engaging in any hedging or other transaction with respect to
any then-subject Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Securities even
if such Securities would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to such Securities or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Securities.

 

  2



 



 

(e) Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or charitable contribution, (ii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, (iii) if the undersigned is a corporation, partnership, limited
liability company, trust or other business entity (1) to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) as distributions
or dividends of shares of Acquiror Common Stock or any security convertible into
or exercisable for Acquiror Common Stock to limited partners, limited liability
company members or stockholders of the undersigned or holders of similar equity
interests in the undersigned, (iv) if the undersigned is a trust, to the
beneficiary of such trust, (v) by testate succession or intestate succession,
(vi) to any immediate family member, any investment fund, family partnership,
family limited liability company or other entity controlled or managed by the
undersigned, (vii) to a nominee or custodian of a person or entity to whom a
disposition or transfer would be permissible under clauses (i) through (vi),
(viii) to Acquiror in a transaction exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), upon a vesting event of
the Securities or upon the exercise of options or warrants to purchase Acquiror
Common Stock on a “cashless” or “net exercise” basis or to cover tax withholding
obligations of the undersigned in connection with such vesting or exercise (but
for the avoidance of doubt, excluding all manners of exercise that would involve
a sale in the open market of any securities relating to such options or
warrants, whether to cover the applicable aggregate exercise price, withholding
tax obligations or otherwise), (ix) to Acquiror in connection with the
termination of employment or other termination of a service provider and
pursuant to agreements in effect as of the Effective Time whereby Acquiror has
the option to repurchase such shares or securities, (x) acquired by the
undersigned in open market transactions after the Effective Time, (xi) pursuant
to a bona fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of the Acquiror’s capital stock involving a
change of control of the Acquiror, provided that in the event that such tender
offer, merger, consolidation or other such transaction is not completed, the
Securities shall remain subject to the restrictions contained in this Agreement,
(xii) pursuant to an order of a court or regulatory agency, or (xiii) to
Acquiror related to a claim for indemnification pursuant to Article IX of the
Merger Agreement; provided, in the case of clauses (i)-(vii), that (A) such
transfer shall not involve a disposition for value and (B) the transferee agrees
in writing with Acquiror to be bound by the terms of this Agreement; and
provided, further, in the case of clauses (i)-(vii), no filing by any party
under Section 16(a) of the Exchange Act shall be required or shall be made
voluntarily in connection with such transfer; and provided, further, that with
respect to each of clauses (viii) and (ix) reasonable notice shall be provided
to Acquiror prior to any required filing and any required filing under the
Exchange Act shall include footnote disclosure explaining that such exercise and
sale was to cover the tax withholding of the undersigned or in connection with
such individual’s termination of service relationship with Acquiror and that the
option would otherwise have expired. For purposes of this Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.

 

  3



 



 

(f) In addition, the Lock-Up Restrictions shall not apply to (i) the exercise of
stock options granted pursuant to equity incentive plans existing immediately
following the Effective Time, including the “net” exercise of such options in
accordance with their terms and the surrender of Acquiror Common Stock in lieu
of payment in cash of the exercise price and any tax withholding obligations due
as a result of such exercise (but for the avoidance of doubt, excluding all
manners of exercise that would involve a sale in the open market of any
securities relating to such options, whether to cover the applicable aggregate
exercise price, withholding tax obligations or otherwise); provided that it
shall apply to any of the Securities issued upon such exercise, (ii) conversion
or exercise of any security convertible into or exercisable for Acquiror Common
Stock that are outstanding as of the Effective Time (but for the avoidance of
doubt, excluding all manners of conversion or exercise that would involve a sale
in the open market of any securities relating to such securities, whether to
cover the applicable aggregate exercise price, withholding tax obligations or
otherwise); provided that it shall apply to any of the Securities issued upon
such conversion or exercise; and provided, further that the recipient of
Acquiror Common Stock agrees in writing with Acquiror to be bound by the terms
of this Agreement, or (iii) the establishment of any contract, instruction or
plan (a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act; provided that no sales of the
Securities shall be made pursuant to such a Plan prior to the expiration of the
applicable Lock-Up Period, and such a Plan may only be established if no public
announcement of the establishment or existence thereof and no filing with the
Securities and Exchange Commission or other regulatory authority in respect
thereof or transactions thereunder or contemplated thereby, by the undersigned,
Acquiror or any other person, shall be required, and no such announcement or
filing is made voluntarily, by the undersigned, Acquiror or any other person,
prior to the expiration of the applicable Lock-Up Period. Any attempted transfer
in violation of this Agreement will be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the transfer restrictions set forth in this Agreement, and will not
be recorded on the share register of Acquiror. In furtherance of the foregoing,
Acquiror and its transfer agent and registrar are hereby authorized to decline
to make any transfer of shares of Acquiror Common Stock if such transfer would
constitute a violation or breach of this Agreement. Acquiror may cause the
legend set forth below, or a legend substantially equivalent thereto, to be
placed upon any certificate(s) or other documents, ledgers or instruments
evidencing the undersigned’s ownership of Acquiror Common Stock:

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 



 

(g) The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

(h) The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated prior to
the Effective Time pursuant to its terms, upon the date of such termination.

 

(i) The undersigned understands that Acquiror, the Merger Sub and the Company
are entering into the Merger Agreement in reliance upon this Agreement.

 

(j) This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by, and construed in accordance
with, the laws of the State of California, without regard to the conflict of
laws principles thereof.

 

(k) This Agreement, and any certificates, documents, instruments and writings
that are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Acquiror, the Company and the undersigned in respect of the
subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the Acquiror, the Company and the undersigned,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

 

[Signature page follows.]

 

  4



 



 

This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument. The exchange of a fully executed Agreement (in counterparts or
otherwise) by Acquiror and the undersigned by facsimile or electronic
transmission in .pdf format or other electronic transmission shall be sufficient
to bind such parties to the terms and conditions of this Agreement.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print name

 



 

 

ACCEPTED AND AGREED:

 

 

 

CURE PHARMACEUTICAL HOLDING CORP.,
a Delaware corporation

 

 

 

 

By:

 

 

 

Robert Davidson,

Chief Executive Officer

 

 

 

 

 

 

THE SERA LABS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Nancy Duitch,

 

 

Chief Executive Officer

 



 

  5



 